Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, whether taken individually or in reasonable combination, does not teach or disclose the claimed limitations. More specifically, the prior art does not teach in response to determining that the one of the second client terminals has indicated that the second content is in an edit completion state, storing, in the storage, the second content in a non-editable state in association with the unique second address and in association with information which indicates the edit completion state; and in response to determining that the another of the second client terminals has indicated that the third content is in the edit completion state, storing, in the storage, the third content in a non-editable state in association with the unique third address and in association with the information which indicates the edit completion state in the context of the claim(s) taken as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Moodle (“Adding/editing a questionnaire”) discloses a system for a teacher to publish a questionnaire for multiple students, with an option to “Save/Resume answers” such that “Setting this option allows users to save their answers to a questionnaire before submitting them. Users can leave the questionnaire unfinished and resume from the save point at a later date” (Moodle: Page 4). However, the Moodle system requires users to be authenticated and log into the system, even if their responses can be stored anonymously. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAD HUSSAIN/Primary Examiner, Art Unit 2453